DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 20, 21, and 25 respectively of U.S. Patent Application No.: 16340875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than patent application.

Instant Application No.: 17122937
Patent Application No.: 16340875
Claim 1,	 A method performed by a user equipment (UE), the method comprising: 
identifying network access information of the UE for accessing a 5th-generation core network (5GC) in case that the UE is attached in an evolved packet core (EPC);
 transmitting, to an access and mobility management function (AMF), request for accessing the 5GC including a UE identification and the network access information of the UE; and 
establishing a session with the 5GC based on the request.

Claim 16, A method of a user equipment (UE), comprising:

     identifying whether a handover event between an evolved packet core (EPC) and a 5th generation core network (5GC) is occurred in case that the UE is attached in the 5GC;
    transmitting to a mobility management (MME), an attach request including a UE identification, session information and network information,

    establishing a session with the EPC based on the attach request,
Claim 2,	 The method of claim 1, further comprising: 
transferring a session established in the EPC to the 5GC while maintaining the same session information. 

Claim 16, A method of a user equipment (UE), comprising:
     establishing a session with the EPC based on the attach request,
   wherein the session information includes an identification of a session established in the 5GC, and
Claim 3,	 The method of claim 1, further comprising: 
transmitting, to the AMF, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.  

Claim 16, A method of a user equipment (UE), comprising:
      transmitting to a mobility management (MME), an attach request including a UE identification, session information and network information, based on the handover event, and
    establishing a session with the EPC based on the attach request,
     wherein the session information includes an identification of a session established in the 5GC, and

Claim 4,	 The method of claim 1, wherein transmitting, to the AMF, the request for accessing the 5GC comprises: 
transmitting, network information related to a session established in the EPC. 
 

Claim 16, A method of a user equipment (UE), comprising:


      transmitting to a mobility management (MME), an attach request including a UE identification, session information and network information, based on the handover event, and
    establishing a session with the EPC based on the attach request,
    wherein the session information includes an identification of a session established in the 5GC, and


Claim 5,	 The method of claim 1, 
wherein the session established in the 5GC corresponds to a protocol data unit (PDU).  

Claim 17, The method of claim 16, wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session.
Claim 6,	 The method of claim 1, 

wherein a session established in the EPC is released after establishing the session in the 5GC.  

Claim 16, A method of a user equipment (UE), comprising:
     establishing a session with the EPC based on the attach request,
     wherein the session information includes an identification of a session established in the 5GC, and
Claim 7,	 A method performed by an access and mobility management function (AMF), the method comprising: 
receiving, from a user equipment (UE), request for accessing a 5th-generation core network (5GC) including a UE identification and network access information of the UE in case that the UE is attached in an evolved packet core (EPC); and 



establishing a session in the 5GC based on the request. 

Claim 16, A method of a user equipment (UE), comprising:

     identifying whether a handover event between an evolved packet core (EPC) and a 5th generation core network (5GC) is occurred in case that the UE is attached in the 5GC;
   transmitting to a mobility management (MME), an attach request including a UE identification, session information and network information, based on the handover event, and
    wherein the session information includes an identification of a session established in the 5GC, and
Claim 8,	 The method of claim 7, further comprising: 
transferring a session established in the EPC to the 5GC while maintaining the same session information. 

Claim 16, A method of a user equipment (UE), comprising:
   establishing a session with the EPC based on the attach request,
   wherein the session information includes an identification of a session established in the 5GC, and
Claim 9,	 The method of claim 7, further comprising: 
receiving, from the UE, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.  

Claim 16, A method of a user equipment (UE), comprising:
    transmitting to a mobility management (MME), an attach request including a UE identification, session information and network information, based on the handover event, and
    establishing a session with the EPC based on the attach request,
   wherein the session information includes an identification of a session established in the 5GC, and
Claim 10,	 The method of claim 7, wherein receiving, from the UE, the request for accessing the 5GC comprises: 
receiving, from the UE, network information related to a session established in the EPC. 

Claim 16, A method of a user equipment (UE), comprising:


    establishing a session with the EPC based on the attach request,
    wherein the session information includes an identification of a session established in the 5GC, and 
Claim 11,	 The method of claim 7,
 wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session.

Claim 17, The method of claim 16, wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session.
Claim 12,	 The method of claim 7, 

wherein a session established in the EPC is released after establishing the session in the 5GC. 

Claim 16, A method of a user equipment (UE), comprising:
 establishing a session with the EPC based on the attach request,
wherein the session information includes an identification of a session established in the 5GC, and
Claim 13,	 An user equipment (UE), the UE comprising: 
a transceiver; and 
at least one processor configured to: 
identify network access information of the UE for accessing a 5th-generation core network (5GC) in case that the UE is attached in an evolved packet core (EPC),
 transmit, to an access and mobility management function (AMF), request for accessing the 5GC including a UE identification and the network access information of the UE, and 
establish a session with the 5GC based on the request.  

Claim 20, An user equipment (UE), comprising:
     a transceiver; and
    at least one processor configured to:
    identify whether a handover event between an evolved packet core (EPC) and a 5th generation core network (5GC) is occurred in case that the UE is attached in the 5GC,
    control the transceiver to transmit, to a mobility management entity (MME), an attach request including a UE identification, session information and network information, based on the handover event, and
 


      wherein the session information includes an identification of a session established in the 5GC, and     
Claim 14,	 The UE of claim 13, wherein the at least one processor is configured to: 
transfer a session established in the EPC to the 5GC while maintaining the same session information.  

Claim 20, An user equipment (UE), comprising:
   at least one processor configured to:
   establish a session with the EPC based on the attach request,
     wherein the session information includes an identification of a session established in the 5GC, and
Claim 15,        The UE of claim 13, wherein the at least one processor is configured to:

      transmit, to the AMF, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.
Claim 20, An user equipment (UE), comprising:
     at least one processor configured to:
    identify whether a handover event between an evolved packet core (EPC) and a 5th generation core network (5GC) is occurred in case that the UE is attached in the 5GC,
Claim 16,	 The UE of claim 13, wherein the at least one processor is configured to: 
transmitting, network information related to a session established in the EPC.  


Claim 20, An user equipment (UE), comprising:
   at least one processor configured to:
establish a session with the EPC based on the attach request,
Claim 17,	 The UE of claim 13, 
wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session. 

Claim 21,  The user equipment of claim 20, wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session.
Claim 18,	 The UE of claim 13, 
wherein a session established in the EPC is released after establishing the session in the 5GC.  

Claim 25, The method of claim 16,
      wherein the session established in the 5GC is releases after establishing the session in the EPC.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (Pub. No.: US 2019/0150219 A1).

Regarding Claim 1,	 Wang discloses a method performed by a user equipment (UE), the method comprising:  (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE)
identifying network access information of the UE for accessing a 5th-generation core network (5GC) in case that the UE is attached in an evolved packet core (EPC); (Wang, Fig. 9, paragraphs [0118]-[0120]  Attach request paragraph [0119] At step 916, the WTRU send an attach request with an Evolved Packet System Session Management (ESM) container at step 914.  The attach request establishes a PDN session on the LTE side, Fig. 23 paragraph [0181], Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306)
 transmitting, to an access and mobility management function (AMF), request for accessing the 5GC including a UE identification and the network access information of the UE; and (Wang, Fig. 23, paragraph [0181] Wang discloses about AMF 2310, Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306, Fig. 2, paragraph [0065] discloses user identification information which is UE identification)
establishing a session with the 5GC based on the request.  (Wang, Fig. 8, [0111] Session initially or originally established in the 5G system)
  
Regarding Claim 2,	 Wang discloses the method of claim 1, further comprising: 
transferring a session established in the EPC to the 5GC while maintaining the same session information. (Wang, Fig. 3, paragraph [0009] Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN).  Fig. 8, paragraph [0014] is a flow diagram which illustrates inter-system change from an EPC to a 5G system.  Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306)
 
Regarding Claim 3,	 Wang discloses the method of claim 1, further comprising: 
transmitting, to the AMF, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.  (Wang, Fig. 8 discloses Access Mobility Function (AMF).  Fig. 8 also discloses EPC and session was established in the EPC 808, 804 session was established in 5G.  Wang, Abstract discloses Non-Access Stratum (NAS) message and Access Mobility Function through paragraph [0003].  Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN) which is 5GC paragraph [0066]-[0091], EPC 302, NGCN or 5GC which is NGCN 306, Fig. 1C, paragraph [0064], Fig. 23, paragraph [0181] discloses AMF 2310)

Regarding Claim 4,	 Wang discloses the method of claim 1, wherein transmitting, to the AMF, the request for accessing the 5GC comprises: (Wang, Fig. 8 and Fig. 23 disclose AMF), Fig. 1C, paragraph [0064], and Fig. 3, paragraphs [0066]-[0091] and specifically paragraph [0066] disclose NGCN 306 which is 5GC) 
transmitting, network information related to a session established in the EPC. (Wang, Fig. 1C, paragraph [0064], and Fig. 3, paragraphs [0066]-[0091] and specifically paragraph [0066] disclose EPC 302)
 
Regarding Claim 5,	 Wang discloses the method of claim 1, 
wherein the session established in the 5GC corresponds to a protocol data unit (PDU). (Wang, paragraph [0003] discloses PDU session.  Figs. 5 and 6 discuss and disclose PDU session.  The paragraph [0064] discloses 5GC.  5G wireless systems be referred to as 5G Core Network (5GCN) 5G Core (5GC), Next Gen CN (NGCN) and NGC.  Mobility exists for an EPC and a 5GCN, Abstract PDU session/PDU session ID, the reference discloses and discusses about PDU session.  Figs. 6, 16-19 and Fig. 24 disclose and describe PDU session)  

Regarding Claim 6,	 Wang discloses the method of claim 1, 
wherein a session established in the EPC is released after establishing the session in the 5GC. (Wang, Figs. 6 and 7 disclose and discuss session establish and session release, Fig. 1C, paragraph [0064], and Fig. 3, paragraphs [0066]-[0091] and specifically paragraph [0066] disclose EPC 302, and NGCN 306 which is 5GC)

Regarding Claim 7,	 Wang discloses a method performed by an access and mobility management function (AMF), the method comprising: (Wang, Fig. 23, paragraph [0181] AMF 2310, paragraph [0003] and Fig. 8 also discloses AMF)
receiving, from a user equipment (UE), request for accessing a 5th-generation core network (5GC) including a UE identification and network access information of the UE in case that the UE is attached in an evolved packet core (EPC); and (Wang, Fig. 3, [0064]-[0066] EPC 302, NGCN or 5GC 306, Fig. 8, paragraph [0014] Fig. 8 is a flow diagram which illustrates WTRU (UE) behavior for inter-system change from an EPC to 5G system, Fig. 23 paragraph [0181] Initial attach 2325, Fig. 2, paragraph [0065] discloses about user identification information which is UE identification)
establishing a session in the 5GC based on the request. (Wang, Fig. 8, [0111] Session initially or originally established in the 5G system)
 
Regarding Claim 8,	 Wang discloses the method of claim 7, further comprising: 
transferring a session established in the EPC to the 5GC while maintaining the same session information. (Wang, Fig. 3, paragraph [0009] Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN).  Fig. 8, paragraph [0014] is a flow diagram which illustrates inter-system change from an EPC to a 5G system.  Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306)
 
Regarding Claim 9,	 Wang discloses the method of claim 7, further comprising: 
receiving, from the UE, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.  (Wang, Abstract, Wang discloses non-access stratum (NAS) message, Fig. 1C, [0064] 5G wireless systems be referred to as 5G Core Network (5GCN), 5G Core (5GC), Next Gen CN (NGCN), NGC.  Mobility exists for an EPC and a 5GCN, Fig. 3, paragraphs [0066]-[0091 elaborates, EPC 302 and NGCN 306, Figs. 6 and 7 disclose about session establish)

Regarding Claim 10,	 Wang discloses the method of claim 7, wherein receiving, from the UE, the request for accessing the 5GC comprises: (Wang, Fig. 3, [0066]-[0091] NG CN or 5GC 306) 
receiving, from the UE, network information related to a session established in the EPC. (Wang, Fig. 3, [0066]-[0091] EPC 302, Fig. 8, paragraph [0111] discloses about session is initially or originally established in the EPC system) 

Regarding Claim 11,	 Wang discloses the method of claim 7,
 wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session.  (Wang, paragraph [0003] discloses PDU session.  Figs. 5 and 6 discuss and disclose PDU session.  The paragraph [0064] discloses 5GC.  5G wireless systems be referred to as 5G Core Network (5GCN) 5G Core (5GC), Next Gen CN (NGCN) and NGC.  Mobility exists for an EPC and a 5GCN, Abstract PDU session/PDU session ID, the reference discloses and discusses about PDU session.  Figs. 6, 16-19 and Fig. 24 disclose and describe PDU session)  
 
Regarding Claim 12,	 Wang discloses the method of claim 7, 
wherein a session established in the EPC is released after establishing the session in the 5GC. (Wang, Fig. 3, paragraph [0009] Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN).  Fig. 8, paragraph [0014] is a flow diagram which illustrates inter-system change from an EPC to a 5G system.  Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306, Figs. 6 and 7 disclose about session establishment and release)
 
Regarding Claim 13,	 Wang discloses an user equipment (UE), the UE comprising: (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE)
a transceiver; and (Wang, Fig. 1B, paragraph [0046] WTRU 102 includes a transceiver 120, and a transmit/receive element 122)
at least one processor configured to: (Wang, Fig. 1B, paragraph [0046] WTRU which is UE includes a processor 118)
identify network access information of the UE for accessing a 5th-generation core network (5GC) in case that the UE is attached in an evolved packet core (EPC), (Wang, Fig. 3, [0064]-[0066] disclose EPC 302 and 5GC or NGCN 306).  
 transmit, to an access and mobility management function (AMF), request for accessing the 5GC including a UE identification and the network access information of the UE, and (Wang, Fig. 8, and Fig. 23 [0181] disclose mobility management function (AMF) AMF 2310), Fig. 3, [0064]-[0066] disclose 5GC or NGCN 306)
establish a session with the 5GC based on the request.  (Wang, Fig. 8, [0111] Session initially or originally established in the 5G system)

Regarding Claim 14,	 Wang discloses the UE of claim 13 (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE), wherein the at least one processor is configured to: (Wang, Fig. 1B, paragraph [0046] WTRU which is UE includes a processor 118)
transfer a session established in the EPC to the 5GC while maintaining the same session information.  (Wang, Fig. 3, paragraph [0009] Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN).  Fig. 8, paragraph [0014] is a flow diagram which illustrates inter-system change from an EPC to a 5G system.  Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306)

Regarding Claim 15,	 Wang discloses the UE of claim 13 (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE), wherein the at least one processor is configured to:  (Wang, Fig. 1B, paragraph [0046] WTRU which is UE includes a processor 118)
	transmit, to the AMF, non-access stratum (NAS) message including network information related to a session established in the EPC, network information related to the session established in the 5GC, and session information, after establishing the session in the 5GC.  (Wang, Fig. 8 discloses Access Mobility Function (AMF).  Fig. 8 also discloses EPC and session was established in the EPC 808, 804 session was established in 5G.  Wang, Abstract,  discloses Non-Access Stratum (NAS) message and Access Mobility Function through paragraph [0003].  Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN) which is 5GC paragraph [0066]-[0091], EPC 302, NGCN or 5GC which is NGCN 306, Fig. 1C, paragraph [0064], Fig. 23, paragraph [0181] discloses AMF 2310)
 
Regarding Claim 16,	 Wang discloses the UE of claim 13 (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE), wherein the at least one processor is configured to: (Wang, Fig. 1B, paragraph [0046] WTRU which is UE includes a processor 118)
transmitting, network information related to a session established in the EPC. (Wang, Fig. 3, [0066]-[0091] EPC 302) 

Regarding Claim 17,	 Wang discloses the UE of claim 13, (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE)
wherein the session established in the 5GC corresponds to a protocol data unit (PDU) session. (Wang, paragraph [0003] discloses PDU session.  Figs. 5 and 6 discuss and disclose PDU session.  The paragraph [0064] discloses 5GC.  5G wireless systems be referred to as 5G Core Network (5GCN), 5G Core (5GC), Next Gen CN (NGCN) and NGC.  Mobility exists for an EPC and a 5GCN, Abstract PDU session/PDU session ID, the reference discloses and discusses about PDU session.  Figs. 6, 16-19 and Fig. 24 discloses and describes PDU session)  

Regarding Claim 18,	 Wang discloses the UE of claim 13, (Wang, Fig. 1B, paragraph [0046], WTRU 102, WTRU is UE)
wherein a session established in the EPC is released after establishing the session in the 5GC.  (Wang, Fig. 3, paragraph [0009] Fig. 3 is a diagram of an architecture which illustrates Evolved Packet Core (EPC) and Next Generation Core Network (NGCN).  Fig. 8, paragraph [0014] is a flow diagram which illustrates inter-system change from an EPC to a 5G system.  Fig, 3, paragraphs [0066]-[0091], EPC 302, and NG CN 306)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463